This action was filed to have partitioned the west half of the northwest quarter of Section Thirteen, and twenty-five acres a part of the east half of the east half of the northeast quarter of Section Fourteen, all in Township Twenty, north, Range Nine, east, and containing 105 acres. So the description reads in the petition and in the decree.
Plaintiffs are the only children and heirs of Jasper Gipson, who died in 1895, intestate. Elizabeth Dillender, one of the plaintiffs, is a married woman, but the first name of her husband is not shown in the record.
The defendant Nellie Owens is the widow, and the defendant Robert Johnson Owens is the son, of C.J. Owens, called "Lum" and "Lummy" Owens by the witnesses, and we presume his first name was Columbus. He died intestate May 5, 1916.
There was another defendant in the case, the Missouri State Life Insurance Company, which did not join in the appeal. Said C.J. or Lum Owens and his wife, the defendant Nellie Owens, executed a deed of trust on the land in controversy in favor of said life insurance company, on October 27, 1915, to secure a debt of two thousand dollars.
Unless the facts to be stated presently show the two plaintiffs own an undivided half interest in said land as the children of their deceased father, Jasper Gipson, Robert Johnson Owens owns the entire interest subject to the said deed of trust and to the dower right of his mother, Nellie Owens. The common source of title was Arabelle Newsom, who was the mother of C.J. Owens, she having been married to a man named Owens prior to her marriage to her second husband, Patrick Newsom, *Page 40 
or "Paddy" Newsom, as he is called by the witnesses. The two defendants assert that C.J. Owens inherited the entire fee to said land from his mother, Arabelle Newsom, but the plaintiffs assert that said Arabelle had adopted as her son their father, Jasper Gipson, and that said Jasper having died in the lifetime of said Arabelle, they, her grandchildren, inherited an undivided one-half interest in the land. Regarding the matter of adoption, the petition alleges: "That on or about the ____ day of ____, 1871, Jasper Gipson was legally adopted by Arabelle Newsom, who was then a resident of Dunklin County, Missouri, and that said Arabelle Newsom took said Jasper Gipson into her home and adopted him as her legally adopted child, and said Jasper Gipson resided in the home of said Arabelle Newsom and treated her with the respect and affection due from a dutiful child to a mother so long as the said Jasper Gipson lived, and was known by the name of Jasper Newsom until he became of legal age and was self-supporting."
The answer denies that Jasper Gipson ever was adopted by Arabelle Newsom. The finding on the issue in the judgment or decree, as it is termed in the record, was as follows:
"That Jasper Gipson, about the year 1871, when he was about twelve years of age, was adopted by Arabelle Newsom as her child, and that he was at all times thereafter treated by her as her child until the date of his death, which was some time in the year 1895; that at the time the said Arabelle Newsom adopted the said Jasper Gipson as her child she took him into her household and assumed the control, custody, and care of the said Jasper Gipson, and held him out and introduced him as her adopted child so long as he lived; that the said Jasper Gipson was taken into the home of the said Arabelle Newsom when he was about twelve years old and remained as a member of her family until he was married; that he at all times rendered to Arabelle Newsom such obedience and service, and such affection and *Page 41 
attention, as are usually rendered to a parent by a child; that the said Arabelle Newsom bestowed upon the said Jasper Gipson such care, affection and attention as are usually bestowed upon a child by a parent; that said Arabelle Newsom acknowledged said adoption to her friends and neighbors, both before and after her husband's death, and by her acts and words ratified said adoption after the year 1889; and until her death in 1909 she claimed that she had adopted Jasper Gipson, and that he was her adopted child."
Jasper Gipson was a half-nephew of Arabelle Newsom, the son of her half sister by a first marriage. Said half sister made a second marriage to a man named Prewitt, and was living with him in Tennessee at the time of her death, the date not being proved. Prewitt owned land somewhere in Arkansas and when his step-son Jasper Gipson was a lad ten or twelve years of age, Prewitt passed through Dunklin County on his way to see the land. He took his step-son with him, paid a brief visit to Arabelle and Paddy Newsom and left the boy with them while he was absent to look after his land. During that time the boy told the Newsoms he had been mistreated by his step-father, and when the latter returned in two or three weeks, the Newsoms refused to let him have the boy. In fact, they had the house guarded for a week by the neighbors to prevent Prewitt from taking him. Prewitt went back to Tennessee, and later two of the boy's uncles came to Dunklin County and endeavored by a legal proceeding to take the boy away from the Newsoms. Whatever the proceeding may have been, and the nature of it is not disclosed, it resulted in favor of the Newsoms and they retained the custody of the child.
According to the testimony of two or three witnesses, who base their statements on what Mr. and Mrs. Newsom told them, some kind of proceeding was gone through by the Newsoms for the purpose of adopting the boy, but whether the attempt to adopt occurred before *Page 42 
the uncles made the aforesaid effort to get the custody of the boy, or after that case, is not clearly shown. These events happened from forty-five to forty-eight years before the trial of the present case, and the witnesses were not always definite about the dates of occurrences or their sequence. The court below found the child was adopted in 1871, but if he was ever adopted it may have been at any time between 1870 and 1872, or maybe later, according to what witnesses we believe; for some of them testified the adoption occurred before the destruction of the court and deed records of Dunklin County by the burning of the courthouse in 1872, and others that it occurred after the fire. No witness had ever seen a deed of adoption, nor did any witness testify that Arabelle or Paddy Newsom had said a deed of adoption was executed by them. What the witnesses said about this matter was that both the Newsoms declared at different times, Mrs. Newsom the oftener, that Jasper Gipson had been adopted by them; that they had fixed it so he could not be taken away from them; that he would "heir" their property just like their son Lum would; that the two boys were their only heirs, and similar expressions. Mrs. Newsom survived her husband for many years and used such expressions down to the time of her death, according to some witnesses.
Jasper Gipson continued to live on the Newsom farm and with the Newsoms as long as Paddy Newsom lived, and most of the time thereafter until Jasper's death in 1895. He was given the same education as Lum; that is, he went to a country school awhile and learned to read and write, and but little more.
A house was built on the premises — the evidence suggests that it was a log house — and when Jasper married the first time he moved into that house and his children, the two plaintiffs, were born there. After their mother's death, the date of which is not given, Jasper Gipson worked for a year at a cotton gin for a man named Eulitt and he and his children lived in Eulitt's *Page 43 
home during the year. Jasper married for a second wife an aunt of Eulitt. She only lived a few months after the marriage and later he married a third time. After her death, he went back to the Newsom place to live and died there in 1895. His aunt, Arabelle Newsom then took the two children, kept them until her death, and afterward they lived on the place with her son Lum until they married. In fact, the plaintiff William W. Gipson lived there until about a year before the filing of the present action. The record is vague about whether they lived on the land in question when the suit was begun, but it is stated in the brief filed in their behalf that "the suit was tried as a chancery proceeding because appellants are in possession of the premises and by their answer deny that respondents have any right or title in the land." (Italics ours). As long as William Gipson stayed on the land after the death of his aunt, he paid Lum Owens rent, but said he didn't know his rights as the heir of his great-aunt, Arabelle Newsom, or he wouldn't have paid rent — that he had an idea about his rigths, but didn't know how to assert them.
Reverting to the question of adoption, we will state the evidence which has any tendency to prove a deed of adoption was executed. As already said, no witness testified to seeing a deed or hearing directly from either Mr. or Mrs. Newsom that they had made one. A witness, A.G. Cagle, a clergyman, testified that on one occasion he asked Jasper this question: "Have you any record after the courthouse burned of your adoption?' He said, `I guess so.'" This witness further testified as follows:
"Aunt Arabelle got A. Henderson, who is now at Granite, Oklahoma, to take her and Lummy Owens and Jasper to Kennett to have him adopted, and when they come, they entered suit.
"Q. Just a minute, do you remember the date that they went to Kennett? A. No, I don't know the date they went. *Page 44 
"Q. Do you know how they went? A. Went in a wagon.
"Q. Do you know the year? A. Somewhere in 1870. . . .
"Q. Who were along on this trip to Kennett? A. No one, as far as I know, outside of Henderson and his wife and Aunt Arabelle and C.J. Owens and the boy. . . .
"Q. And, now, all you know about any part of this adoption is only hearsay, is it not, Mr. Cagle? A. Yes sir. I was not an eye witness, no.
"Q. You never saw any deed of adoption? A. No sir.
"Q. You don't know whether they adopted him or not. A. No sir. All I know first and last and always is that they went out and said they were going for that purpose and came back and said they did it. That is all I know.
"Q. Well, who said they did? A. Aunt Arabelle, C.J. Owens, and Jasper from time to time told me.
"Q. Jasper was just a boy at that time? A. Sure.
"Q. Did he tell you that when he got back? A. No, no. Jasper did after he got to be a young man.
"Q. Did he tell you that they had any deed of adoption? A. No, just said he was adopted.
"Q. You knew it took some kind of an instrument in writing to adopt a child, didn't you? A. Sure.
"Q. You did not see a deed of adoption? A. No."
The foregoing testimony of Rev. A.G. Cagle, and the testimony regarding the statements of Paddy and Arabelle Newson (mainly of the latter) that they had fixed it so the boy couldn't be taken away from them, and their oft-repeated declarations that he was their adopted son, and would "heir" along with Lum, constitute the evidence tending to show an adoption, except the testimony of George W. Dillender, the father-in-law of Elizabeth Dillender. This witness said that after his son had married Elizabeth Gipson, he paid him a visit. The son and his wife were living at the time in the same house *Page 45 
with Lum Owens. The occasion was Christmas eve, the 24th of December, 1911. While Dillender's son and his wife were getting breakfast in the kitchen that morning, Dillender and Owens were in another room of the house talking, and in the course of the conversation Owens told Dillender what was going to come to the children of Jasper Gipson bye and bye; said their father was the adopted heir to his mother; that his mother went and had him adopted; had two or three lawsuits about him. Later Lum Owens told the witness he was building a home for the children of Jasper and that the land where the house was being built belonged to them. This was before Owens married. On cross-examination the witness gave direct testimony about a deed of adoption:
"Q. You never saw any deed of adoption, did you, Mr. Dillender? A. No sir, never saw any deed of adoption; he said that it was adopted, but it got burnt up there at the court house.
"Q. What got burned up at the court house? A. He said the adoption, record of the adoption.
"Q. Didn't he have the record at home? A. He didn't say whether he had or not. I didn't ask him about that.
"Q. He never said there ever was any deed of adoption either in existence, did he? A. He said the deed of adoption was on record until it got burned up.
"Q. He told you there was a deed of adoption on record until it got burned up? A. Yes sir, that is just what he said.
"Q. When did he tell you that? A. He told me on Christmas Eve, 1911."
One witness, Mrs. Tennie Summers, said that on one occasion when Mrs. Newsom was sick and thought she would die, she said to the witness she had two boys, Lum and Jasper, one was as near to her as the other — there was not a straw's difference between them — and they would get what was left when she died.
The testimony of the witnesses for the defendant was mostly of a negative character; in effect that though *Page 46 
they were acquainted with and neighbors of the Newsoms, they had never heard them mention the adoption of Jasper Gipson. But one witness, Mrs. Amanda Kitchell, testified that on an occasion when Jasper Gipson was very ill and in bed — an illness from which he never recovered — Mrs. Newsom said in his presence that people had told it around she had adopted Jasper and it looked like she was having as much trouble as if she had, that she had taken "Jap" and the children back three times; that Jap had asked her to take these children if he died and left them, and to take care of them, and she said, "I am doing the best I can, and if they mind me and stay at home, I am going to see that they have something or other when I leave them." Jasper Gipson heard this conversation and said nothing, so the witness stated.
The decree of the court was that the Missouri State Life Insurance Company held a lien on all the land prior to the interests of either of the parties to the litigation, but that as between the parties the liability therefor should be charged against the interest of the defendants, Nellie and Robert Johnson Owens, and this the decree did.
The court adjudged further that the two plaintiffs as children of Jasper Gipson were entitled to a one-fourth interest each in the fee of the lands in controversy, and that Robert Johnson Owens was entitled to an undivided half interest in the fee, subject to the dower interest of his mother. This appeal was taken by the defendants, Nellie Owens and Robert Johnson Owens.
I. From the petition to the decree an ambiguity runs regarding the theory upon which relief was sought and granted — whether for the reason that the father of the plaintiffs had been adopted by the mode provided in the statutes, or because Mrs. Newsom had contracted with some one to adopt him, and pursuant to the contract, Jasper Gipson had lived in her family, been dutiful and had rendered services until he was of age. The petition says, "Arabelle Newsom took Jasper Gipson into her home and adopted him as her legally adopted child." *Page 47 
The allegation would be good against a demurrer ore tenus as a statement of a statutory adoption, but subject,Pleading.  perhaps, to a motion for more definiteness of detail; but immediately following the said averment facts are alleged which look like the pleader had in mind a contract to adopt followed by performance on one side. The witnesses in testifying rambled along both ways, and the decree first found Jasper had been adopted in 1871, when twelve years of age, and then found other facts suggesting that the court believed a contract to adopt him had been entered into by Mrs. Newsom and performed by Jasper.
The only mode of adopting a child known to the law at the time of the supposed adoption of Jasper Gipson was by a deed "executed, acknowledged and recorded in the county of the residence of the person executing same, as in the caseBy Deed.  of a conveyance of real estate." A married woman was capable of adopting by joining her husband in such a deed. [1 Wagner's Statutes, Chap. 28.]
Prior to that time, and since, courts of equity have specifically enforced contracts to adopt a child made upon sufficient consideration, like the relinquishment of his custody and services by his parents and services thereafterBy Contract.  rendered by him to the adoptive parent. But the courts have been exacting about the cogency of the evidence necessary to prove such a contract was made. [See Kinney v. Murray, 170 Mo. 674, and cases cited therein and below in this opinion.] Suffice it to say, as to that doctrine in connection with the present case, that here there was no contract to adopt made with any one, and hence there is no contract of the kind to be enforced. The Newsoms did not obtain the custody of Jasper Gipson upon any agreement with his step-father or other person. On the contrary the boy had been left with them for a short while by his step-father, and afterward was kept by them against the step-father's will and the will of his uncles. No contract to adopt him was made either with Prewitt or with the *Page 48 
boy or any one in his behalf, and we will deal with the appeal on the theory that the court found there had been a legal or statutory adoption. On that theory whatever interest, if any, the plaintiffs, as his children and as heirs of Mrs. Newsom, have in the land in controversy is derived from the execution and recording of a deed, in the manner provided by the statutes. This being true, an action for partition does not lie, for the interests of all the parties are legal and notPartition.  equitable, and the defendants are in the adverse possession of the property to be divided. [Chamberlain v. Waples, 193 Mo. 96.] Nevertheless, the defendants not having insisted upon this defense, we will consider the case further.
II. The vital question is whether a statutory adoption, that is to say, a complete execution of the right kind of a deed, was established firmly enough to support the finding of the court that Jasper Gipson actually had been adopted by Arabelle Newsom. The answer to this question involves, first: An inquiry regarding whether, if such a deed had been made and was lost, its contents could be established by secondary evidence; and second: If they can be, whether this was done in the present case with a degree of completeness which satisfies the requirements of the law.
(a) A deed of adoption or contract to adopt when proved to have been made and afterwards lost or destroyed, may be established by other evidence of the best character available, and even by oral testimony. In a case decided by this court where anLost   alleged contract to adopt a child was based on aDeed.  correspondence between the child's father and the person said to have agreed to adopt the child, a letter of the correspondence in which the proposition to adopt was said to have been contained had been lost, and oral testimony as to its contents had been received in the lower court, and its ruling was not censured. [McKee v. Higbee, 180 Mo. 263.] *Page 49 
The same course was taken by the trial court and accepted as correct in Haworth v. Haworth, 123 Mo. App. 303. [See, also, Huyck's Estate, 49 Misc. 391, 99 N.Y.S. 502; Moore v. Bryant,10 Tex. Civ. App. 131; Coombs v. Cook, 35 Okla. 326; Kennedy v. Borah, 226 Ill. 243.]
The terms of a lost deed or contract to adopt may be proved, like any other lost document, by secondary evidence.
(b) When it is sought to establish an oral contract to adopt, the courts, as said above, require a high degree of certainty in the proof, and the evidence as to the terms and character of the contract, must be cogent, clear and convincing. ThisCharacter  rule has been declared in many cases, most of whichof Proof.  are cited in Kinney v. Murray, 170 Mo. 674, 700, et seq.
In a later case, wherein the rule was thus declared and supported by quotations from several opinions of the court, including that in Kinney v. Murray, the question arose of whether the same rule obtained when the supposed contract had been put into writing and the writing had been lost. It was alleged that a Mrs. Sisson had written a letter to T.W. Anderson, the father of a girl whom Mrs. Sisson proposed in the letter to adopt. The letter had been lost, but there was strong evidence that it had been written by Mrs. Sisson and received by Anderson, part of the evidence being the reply of Anderson to the letter, wherein he accepted the proposition of Mrs. Sisson. That the contract had been made was also supported by the testimony of witnesses that Mrs. Sisson had frequently stated her intention to give her property to the girl after the girl had gone to live with her. The court said: "The letter by Mrs. Sisson making the proposition, so it is contended, was destroyed; hence, so far as the proposition by Mrs. Sisson is concerned, which is a vital part of the contract, the proof of it must rest upon parol testimony. The proposition, as made by this letter, the letter not being in existence, stands upon the same basis as though the proposition had never been *Page 50 
reduced to writing, and as to the terms of the proposition requires the same clear and convincing proof as is necessary to the establishment of a parol contract." [McKee v. Higbee, 180 Mo. l.c. 296.]
Concerning the question of how fully the contents of a lost document must be proved, in order to give effect to it, a treatise of merit says: "That for documents having in themselves a legal effect — such as deeds and contracts — all the material parts must be established by the testimony to contents. It would be imprudent to act judicially upon a part of a document whose material effect must depend equally upon other and missing parts. This practice, doubtless, would sometimes leave honest rights unenforceable because their tenor is unknown; but this contingency is preferable to the constant and greater risk in the other direction." The learned author then says verbal precision in proving the contents is not required; "the substance of the material parts, but by no means the words themselves (except, of course, so far as the witness is able), is the rational limit of the law's requirement." [3 Wigmore, Evidence, sec. 2105, pp. 2845, 2846.] In another passage the same writer says: "By the principle of completeness (post Section 2105) it is regarded as unsafe to listen to any testimony of the contents of a lost writing unless that testimony purports to reproduce at least thesubstance of the contents; and some courts even require the fairly complete details of its contents." [Ibid., sec. 1957, p. 2602.] Said MARSHALL, C.J., "The substance of the agreement ought to be proven satisfactorily" (Tayloe v. Riggs, 1 Pet. 591, 600). Another court, in stating what must be shown of a lost deed, said: "The property conveyed, the estate created, the conditions annexed, the signing, sealing and delivery, are required to be proved with reasonable certainty, by witnesses who can testify clearly to its tenor and contents." [Thompson v. Thompson,9 Ind. 323, 334.] *Page 51 
In a case where the execution of a lost promissory note was to be established by secondary evidence, the court said that proof of the contents of a lost paper ought to be the best the party can procure, "and, at all events, such as to leave no reasonable doubt as to the substantial parts of the paper." [Renner v. Bank of Columbia, 9 Wheat. (U.S.) 581, 597.]
Where an attorney had mislaid a letter his clients had turned over to him, he produced at the trial a copy he had made and offered to testify the copy was true and correct and that there was nothing in the original relative to the business in controversy which was not contained in the copy. This testimony and the copy were rejected, and the Supreme Court sustained the ruling, professing at the same time implicit confidence in the judgment and character of the witness. The evidence was incompetent because the witness did not pretend "the extract offered, or his own recollection, embraced even the substance ofthe whole letter;" and though he was willing to testify the rest of the letter related in no way to any matter in the case (wherefore it was insisted the material contents of the original were shown in the copy) the Supreme Court said the decisive answer was this: the court had only the opinion of the witness that all relevant parts of the original were in the copy; adding this remark: "There can seldom be a sound construction of written evidence without adverting to all the parts and considering the operation of the whole." [Dennis v. Barber, 6 S.  R. 420, 425.]
A later Pennsylvania case called for a ruling upon the sufficiency of evidence introduced to prove the contents of a lost letter and a lost power of attorney. A witness had testified he knew the party claiming to be attorney in fact had a power of attorney, but the witness could not state its contents; and the court said, "It is very evident therefore that there was no proof of any authority to execute the agreement," etc. Regarding the proof of what was in the lost letter, the *Page 52 
proof consisting of the testimony of the wife of the man to whom it was written, the opinion, after pointing out other deficiencies in her testimony, said: "In addition to this she does not profess to give the whole contents, and does not even state that this portion of the letter was all that related to the subject of the timber. On this point her testimony falls far short of the evidence of the contents offered in Dennis v. Barber, 6 S.  R. 420; a case which rules this in respect to the proof of contents." [Coxe v. England, 65 Pa. 212, 222.]
There have been decisions, which, like the one in McKee v. Higbee, supra, were rendered in cases where lost instruments or proceedings to adopt were to be proved by secondary evidence, and which shed light on what degree of cogency of proof is exacted. In a Missouri case the execution of the deed of adoption was held to have been established orally, the recorder of deeds and his deputy having both testified they had seen and examined the record of it and given the contents. This evidence, along with testimony of statements made by the adopting father that he had adopted the child and he was his son, were held to satisfy the rule that convincing evidence must be produced, and to support the finding of the trial court that a deed of adoption had been executed and recorded. [Haworth v. Haworth, 123 Mo. App. 303.]
In an Illinois case the adopting had been by a proceeding in court, in accordance with the laws of that State; and the records having been burned, the points to be decided were whether their contents could be proved orally and whether the evidence put in for that purpose sufficed to show jurisdiction of the proceeding to adopt was obtained by the county court. The competency of the oral testimony was ruled, and then the court considered the adequacy of it to show the petition for the adoption gave the court jurisdiction. The attorney, who prepared the petition, testified fully and in detail regarding its contents, as will be seen by reading *Page 53 
the opinion, and the court said, "The testimony in this case was clear that the petition contained all that was required by the statutes, unless it be the age of the appellee." Inasmuch as the evidence showed the child was a minor when adopted, and as thirty-eight years had elapsed since, the court said it would be too technical to hold the statute required the exact age to be given under such circumstances. [Kennedy v. Borah, 226 Ill. 243, l.c. 250 to 253.]
The matter came up for a ruling in Oklahoma, where, too, adoptions are judicial. The court records had been burned, and the proof was oral. The sheriff of the county testified he was in court one day, when Isabel O'Bannon, the alleged adopting parent, handed to him a petition for the adoption of the claimant to the lands in litigation, as the petitioner's child; that he read the petition after it had been spread on the records of the court, and later read the order of adoption upon the record. He could not remember all the contents of the order, but remembered that it said "the adoption of such child to be accepted as the adopted child of Mrs. O'Bannon. The proceeding was complete of the adoption of this child, Betsy Durant, to Mrs. O'Bannon." This was held sufficient to establish the existence and contents of the record of adoption. [Coombs v. Cook, 35 Okla. 326, 330 to 332.]
At this point it is well to recall that a deed of adoption is not a document or record of uniform contents, either prescribed by a statute or by immemorial practice, but may contain whatever conditions and consideration the parties choose to insert. As to this distinction some observations of FOLGER, J., in a case where the contents of a lost judgment roll on which a judgment by confession had been rendered, were to be proved, are pertinent: "I am aware that, in cases where the lost paper is not to be put in a class, for which the requirements of some statute has prescribed the substantial form and contents, there may be no satisfactory proof of contents, save by one who has possessed himself of the whole of *Page 54 
the contents and is able to give them forth generally and substantially (Sizer v. Burt, 4 Denio, 428). But in a case where the lost paper is of a kind which is usually drawn up in accordance with a statute, and usually follows a form devised for that kind of instrument — so much so that the form is put into type, and printed copies are furnished to attorneys — we may from the circumstances infer that the attorneys who had the drafting of it would not have made any but a paper in legal form and substance, and that those who had to base their official action upon it would not have proceeded by virtue of it had it not, to their judgment and scrutiny, been agreeable in its contents to the requirements of the statutes." [Mandeville v. Reynolds,68 N.Y. 528, 536.]
That an adoption document is not an instrument of such well known nature and common use as to authorize the inference of its contents from evidence to show it was executed, was ruled in McCann's Estate, 9 Pa. Dist. 184. In that case the document had been burned; but a witness testified she had seen the lost adoption paper prepared by an official and signed by the adopting parent, and that she, as she mother of the child to be adopted, had signed it; that the officer had asked her if she would give up the child and she answered in the affirmative; that the other party agreed to raise her, and treat her as their own child, give her schooling and education, and she should be called Minnie McCann; that the paper contained the day and date of its execution and a red seal was put on it. Said evidence, fortified by proof of declarations by the decedent and his wife regarding the adoption, was held insufficient to establish that a deed of adoption had been made.
We are treating this appeal as one taken from a finding that a statutory adoption actually occurred; hence, the question is not whether the evidence convinces us of that fact, as it is in equity cases for the specific performance of a contract to adopt. It is rather whether there is evidence sufficient to uphold a finding of the fact by the circuit court. We point out that no witness *Page 55 
testified to having seen either a deed of adoption signed and acknowledged by Mr. and Mrs. Newsom, or the record of one. No one testified that either of those persons ever stated they had executed such a deed, though several witnesses testified to statements by them that they had adopted Jasper Gipson, but never saying how this had been done. If a deed was in fact made, not a trace of evidence regarding its contents is in the record before us. It is noteworthy that Rev. Cagle in telling of the departure of Mrs. Newsom and others for Kennett one morning for the announced purpose of adopting Jasper, which Mrs. Newsom declared on her return, had been done, omits Mr. Newsom's name in giving the names of all the members of the party. But Mrs. Newsom could execute a deed of adoption only by joining with her husband in the execution. [1 Wagner's Statutes, chap. 28, sec. 2.]
The only positive evidence going to show a deed had been made and recorded was the statement of the witness Dillender that Lum Owens told him a deed was made, but the record of it had been destroyed when the court house burned. This testimony went in without objection and is to be considered, weak as it is, with reference to its completeness and adequacy upon the question of the contents of the deed. Lum Owens did not tell Dillender that he (Lum) had ever seen the deed or the record of it; did not say whether or not it was signed and acknowledged by both Mr. and Mrs. Newsom, and said nothing of its contents. The substance of the statement, so far as it relates to a deed, was this: "He said the deed of adoption was on record until it got burned up." Arabelle Newsom died in 1909, and if these plaintiff's were her heirs in consequence of the adoption of their father, they inherited their interest in the premises in controversy when she died. Yet, until January 17, 1917, this supposed interest was not asserted and for several years rent was paid by one or both plaintiffs to Mrs. Newsom's son, C.J. Owens, for the portion of the land used by them. Mrs. Newsom was heard to declare *Page 56 
in Jasper's hearing and without contradiction that she had not adopted him, but was having as much trouble as if she had. However, these facts are somewhat beside the mark, the inquiry being whether the evidence about the supposed lost deed sufficed to prove one was made and to show its contents completely enough to justify a finding that Jasper had been adopted by such an instrument as the statute required. The statute must be shown to have been strictly complied with, it being in derogation of the common law. [Sarazin v. Union Ry. Co., 153 Mo. 479, 485.]
Tested by the principles and rules announced in the authorities we have cited, and particularly in the case of McKee v. Higbee determined by this court, on evidence much more complete regarding the contents of the lost contract than we have in the present record, we must hold the evidence to prove the execution by Paddy and Arabelle Newsom of a deed adopting Jasper Gipson and the recording of it, was insufficient; further, that were the ruling upon that question the other way, manifestly the substantial contents of the deed were not proved with the completeness required by the law; were not proved at all, we may say.
Therefore the judgment will be reversed and the cause remanded.
It is so ordered and considered. All concur.